DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-16 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Morooka (US 20130162886, of record).

    PNG
    media_image1.png
    378
    540
    media_image1.png
    Greyscale

Morooka teaches (e.g., Fig. 3B, [149-152, 170]) an imaging lens consisting of, in order from an object side to an image side: 
a first lens group having a positive refractive power (f1=66.76);
a stop (S);
a second lens group having a positive refractive power (f2=19.39); and
a third lens group having a negative refractive power (f3=-179.06),
(as seen in Fig. 3B, [170], r1=672, r3=52),
wherein the first lens group includes at least one positive lens (L3),
wherein the second lens group includes a cemented lens (L5+L6) in which one negative lens and one positive lens are cemented and the second lens group only moves along an optical axis during focusing from an object at infinity to a closest object (as seen in Fig. 3B).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an imaging lens including “assuming that a focal length of the first lens group is f1 and a focal length of the second lens group is f2, Conditional Expression (1) is satisfied, 0.7<f1/f2<2   (1)”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234